McDonald, judge.
Appellant was convicted in the county court of Martin County for the offense of negligent homicide and his punishment was assessed at a fine of $1,500.
There is no statement of facts.
*376No notice of appeal was given at the term in which the motion for new trial was overruled by operation of law. Judgment was entered and the motion for new trial was filed on December 21, 1960 (that term of court expired on December 31, 1960). An amended motion for new trial was filed on January 9,1961 (that term of court expired January 31, 1961). No notice of appeal was given until March 16, 1961.
The motion or amended motion for new trial must be determined within twenty days after filing, under Art. 755, C.C.P.; Brinkley v. State, 167 Tex. Cr. Rep. 472, 320 S.W. 2d 855; Alter v. State, 344 S.W. 2d 455.
No notice of appeal was given at the January term, 1961, of said court. Therefore the judgment became final upon the expiration of the January term. Notice of appeal during said term was requisite in order to confer jurisdiction of the appeal upon this court. Art. 827, V.A.C.C.P.; Woodard v. State, 163 Tex. Cr. Rep. 634, 295 S.W. 2d 659.
The appeal is dismissed.